   Case 2:08-cr-00048-MHT-KFP Document 72 Filed 05/06/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )           3:07cr150-MHT
                                  )                (WO)
BENJAMIN SHANE FOSTER             )

UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )            2:08cr48-MHT
                                  )               (WO)
BENJAMIN SHANE FOSTER             )


                                ORDER

    It is ORDERED that the motions to proceed pro se

(Doc. 117 in 3:07cr150-MHT and Doc. 71 in 2:08cr48-MHT)

are set for an in-person ex parte hearing on May 10,

2021, at 2:00 p.m., in Courtroom 2FMJ of the Frank M.

Johnson    Jr.   United     States      Courthouse     Complex,        One

Church Street, Montgomery, Alabama.              The government is

to arrange for the presence of defendant Benjamin Shane

Foster.     Defense counsel Sandi Irwin should also be

present.
   Case 2:08-cr-00048-MHT-KFP Document 72 Filed 05/06/21 Page 2 of 2




       Government counsel should also be available, albeit

just    outside   the    courtroom,      should     an    issue    that

requires government counsel’s input arise.

       DONE, this the 6th day of May, 2021.

                                  /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
